
	
		II
		112th CONGRESS
		1st Session
		S. 1468
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mrs. Shaheen (for
			 herself and Mr. Tester) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to diabetes self-management training by authorizing certified
		  diabetes educators to provide diabetes self-management training services,
		  including as part of telehealth services, under part B of the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Diabetes Self-Management
			 Training Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Diabetes self-management training, also
			 called diabetes education, provides critical knowledge and skills training to
			 patients with diabetes, helping them manage medications, address nutritional
			 issues, facilitate diabetes related problem solving, and make other critical
			 lifestyle changes to effectively manage their diabetes.
			(2)A certified diabetes educator is a State
			 licensed or registered health care professional who specializes in helping
			 people with diabetes develop the self-management skills needed to stay healthy
			 and avoid costly acute complications and emergency care, as well as
			 debilitating secondary conditions caused by diabetes.
			(3)Diabetes self-management training has been
			 proven effective in helping to reduce the risks and complications of diabetes
			 and is a vital component of an overall diabetes treatment regimen. Patients
			 under the care of a certified diabetes educator are better able to control
			 their diabetes and improve their health status.
			(4)Lifestyle changes,
			 such as those taught by certified diabetes educators, directly contribute to
			 better glycemic control and reduced complications from diabetes. Evidence shows
			 that the potential for prevention of the most serious medical complications
			 caused by diabetes to be as high as 90 percent (blindness), 85 percent
			 (amputations), and 50 percent (heart disease and stroke) with proper medical
			 treatment and active self-management.
			(5)Despite its effectiveness in reducing
			 diabetes related complications and associated costs, diabetes self-management
			 training has been recognized by policymakers as an underutilized Medicare
			 benefit. Enhancing access to diabetes self-management training programs that
			 are taught by Certified Diabetes Educators is an important public policy goal
			 that can help improve health outcomes, ensure quality, and reduce escalating
			 diabetes-related health costs.
			3.Recognition of
			 certified diabetes educators as authorized providers of Medicare diabetes
			 outpatient self-management training services
			(a)In
			 generalSection 1861(qq) of the Social Security Act (42 U.S.C.
			 1395x(qq)) is amended—
				(1)in paragraph (1), by striking by a
			 certified provider (as described in paragraph (2)(A)) in an outpatient
			 setting and inserting in an outpatient setting by a certified
			 diabetes educator (as defined in paragraph (3)) or by a certified provider (as
			 described in paragraph (2)(A)); and
				(2)by adding at the
			 end the following new paragraphs:
					
						(3)For purposes of paragraph (1), the
				term certified diabetes educator means an individual who—
							(A)is licensed or registered by the State
				in which the services are performed as a health care professional;
							(B)specializes in teaching individuals
				with diabetes to develop the necessary skills and knowledge to manage the
				individual’s diabetic condition; and
							(C)is certified as a diabetes educator by
				a recognized certifying body (as defined in paragraph (4)).
							(4)For purposes of paragraph (3)(C), the term
				recognized certifying body means a certifying body for diabetes
				educators which is recognized by the Secretary as authorized to grant
				certification of diabetes educators for purposes of this subsection pursuant to
				standards established by the
				Secretary.
						.
				(b)Treatment as a
			 practitioner, including for telehealth servicesSection 1842(b)(18)(C) of the such Act (42
			 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
				
					(vii)A certified diabetes educator (as defined
				in section
				1861(qq)(3)).
					.
			(c)GAO study and
			 report
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study to identify the
			 barriers that exist for Medicare beneficiaries with diabetes in accessing
			 diabetes self-management training services under the Medicare program,
			 including economic and geographic barriers and availability of appropriate
			 referrals and access to adequate and qualified providers.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to Congress a report on the study
			 conducted under paragraph (1).
				(d)AHRQ development
			 of recommendations for outreach methods and report
				(1)Development of
			 recommendationsThe Director of the Agency for Healthcare
			 Research and Quality shall, through use of a workshop and other appropriate
			 means, develop a series of recommendations on effective outreach methods to
			 educate primary care physicians and the public about the benefits of diabetes
			 self-management training in order to promote better health outcomes for
			 patients with diabetes.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Director of
			 the Agency for Healthcare Research and Quality shall submit to Congress a
			 report on the recommendations developed under paragraph (1).
				(e)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2013.
			
